Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification states that spasticity and clonus of the joint may be evaluated based on the angle of the joint. The examiner is unclear how the spasticity and clonus are determined based on the angle of the joint. 
Claims 4-7, 17, and 19 are rejected under 112a as being dependent upon claims 1 or 15
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the object", “plurality of inertia sensors”, “accelerometer”, “gyroscope”, “quasi-static state”, “dynamic state”.  There is insufficient antecedent basis for this limitation in the claim. It is recited in the preamble but needs to be recited in the body of the claim.
Claim 1 recites limitations in the preamble, wherein it is noted that the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 1, 15 recite “wherein the calculator is configured to calculate a gradient relative to a ground based on a magnitude of the acceleration with respect to a gravitational acceleration”. The examiner is unclear what this portion of the claim means. Does this calculation provide the angle of the knee joint based on the acceleration? The claim states that “at least one angle of the joint based on acquired accelerations…”. Are the acquired accelerations used in relation to the gradient relative to ground? The examiner is unclear to the link between the acquired accelerations and the gradient calculation clause. Paragraph 0061 of applicant’s published 
Claim 1, 15 recite “evaluate the spasticity and clonus of the joint based on the at least one angle of the joint of the object in the quasi-static state and the at least one of the joint of the object in the dynamic state”. Paragraph 0072 and throughout the specification, it seems that the angle of joint of the joint is based on either the acceleration values or the angular velocities. Paragraph 0073 says the spasticity and a clonus of the joint is based on the angle of the joint. Paragraph 0074 states “may evaluate the spasticity and the clonus by obtaining at least one of a sum of stop angles…and a sum of moving angles…”. The claim does not seem to use these two to evaluate spasticity and clonus e.g. sum of stop angles and sum of moving angles. By including this language, it would also address the lack of total acceleration used to determine the gradient noted in the 112b rejection above.
Claims 4-7, 17, and 19 are rejected under 112b as being dependent upon claims 1 or 15
Allowable Subject Matter
Claims 1, 4-7, 15, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112 rejections are overcome.
Claims 8-14 are objected to as being withdrawn, but would be allowable if rewritten in to including all of the limitations of the independent base claim and any intervening claims. Please either amend these withdrawn claims in the response or indicate the claims to be cancelled.
Response to Arguments
Pending applicant’s response to the 112 rejections above and the amendments that need to be made, a further search and consideration may be required to determine allowability at that time. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791